Citation Nr: 1400070	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel












INTRODUCTION

The Veteran served on active duty from November 1973 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).

It appears from a review of the Veteran's file that VA treatment records are incomplete.  An April 2010 VA treatment record indicated that the Veteran revealed her history of military sexual trauma in June 2009 and was diagnosed with PTSD in July 2009.  These records are not in the claims file.  The record also reflects that since that report, the Veteran completed and continued to attend group therapy offered by social worker, C.C., at the Durham Women's Health Clinic for military sexual trauma.  These records are not in the claims file.  The Board notes that the Veteran first received mental health treatment in May 2006.  Additionally, the Veteran's most recent VA treatment records associated with the claims file are dated in May 2012.  There is no evidence that the Veteran has ceased VA treatment.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is competent to provide lay evidence regarding her symptoms. Likewise, the Veteran has provided a statement detailing the occurrence of her alleged military sexual trauma, as well as two statements from her sisters discussing her behavioral changes shortly after the incident.  Moreover, the record reflects that the Veteran reported the alleged sexual assault to a treating psychiatrist in June 2009.  VA treatment records also indicate a diagnosis of chronic PTSD in July 2009.  May 2010 VA treatment records noted that the Veteran benefitted from group therapy for military sexual trauma since her report.  During September 2010 VA treatment, the Veteran complained of chronic paranoia and nightmares regarding the alleged sexual trauma.  A January 2012 note from the Veteran's male treating VA psychiatrist stated that the Veteran was apprehensive at appointments with him, which he attributed to her history of military sexual trauma and her general reluctance around males.  The Veteran also reported that she would feel more comfortable having a female psychiatrist given her history.  A February 2012 VA treatment record stated that the Veteran "understands that she has PTSD which stems from military sexual trauma."  The Board accepts this evidence as sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R.           § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). While it appears that such benefits are related to a back injury, it is possible that treatment records maintained by the SSA contain evidence relevant to the current appeal.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of her pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to identify all VA and non-VA clinicians who have treated her for PTSD since June 2009.  Obtain all VA treatment records which have not been obtained already, including those maintained by the Durham VAMC, since May 2006.  Obtain all group therapy treatment records at the Durham Women's Health Clinic.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, to include any treatment records upon which SSA based its decision.  Any and all responses, including negative responses, from the SSA must be added to the claims file.  If a negative response is received from the SSA, the Veteran must be duly notified and provided an opportunity to submit such records.

3. After all outstanding records have been obtained and associated with the claims file, schedule the Veteran for appropriate in-person examination to determine the nature and etiology of her PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that she experienced an in-service sexual assault which caused or contributed to her PTSD.  The examiner also is advised that the Veteran did not report the in-service sexual assault to military authorities.

4. Then after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


